*539ON REHEARING.
Servers, J.
So much of the foregoing opinion as holds the verdict should not be set aside because the jury, or some of them, drank intoxicating liquors during the trial, but before the cause was finally submitted to them, has been sharply criticised in a petition for a rehearing.
The confidence seemingly exhibited by counsel has induced us to re-examine this question with the care its importance demands. If we understand counsel, it is claimed the decided weight of authority is against the rule of the opinion. This we regard as a grave error, into which counsel have fallen through perhaps commendable zeal for their client.
The rule of the opinion is sustained by Van Buskirk v. Dougherty, 44 Iowa, 42; Wilson v. Abrahams, 1 Hill, 207; Purinton v. Humphreys, 6 Maine, 329; Davis v. The People, 19 Ill., 73; The State v. Upton, 20 Mo., 397; Stone v. The State, 4 Humph., 27; Thompson’s Case, 8 Gratt., 637; Coleman v. Moody, 4 Hen. and Mun., 1; and, if cider be classed as intoxicating, by The Commonwealth v. Roby, 12 Pick., 494.
In The State v. Sparrow, 3 Murphey, 487, and Rowe v. State, 11 Humph., 496, intoxicating liquors were drank by the jury after they had retired to consider of their verdicts. The verdicts were sustained.
In Pope & Jackson v. The State, 36 Miss., 121, and Gilmanton v. Hann, 38 N. H., 108. intoxicating liquor was drank by one of the jurors as a medicine, and the court refused to set aside the verdict.
In The People v. Douglass, 4 Cow., 26, the verdict was set aside because some of the jury drank such liquors during the trial and before the cause was finally submitted to them; and in Brandt v. Fowler, 7 Cow., 562, the jury, at the conclusion of the charge, were permitted by the court to go out before retiring to their room; during that time some of the jury drank intoxicating liquors and the verdict was set aside. This last case is overruled by the subsequent case of Wilson *540v. Abraham, before cited, and, while the court attempts to distinguish The People v. Douglass, we regard it as an entire failure. The latter case should, we think, be also regarded as overruled, and such was our view in Ryan v. Harrow, 27 Iowa, 494, and it was so regarded in Jones v. The State, 13 Texas, 168.
In the following cases the verdicts were set aside because the jury, or some of them, drank intoxicating liquors after they had retired for the purpose of considering as to their verdict. The State v. Baldy, 17 Iowa, 39; Ryan et al. v. Harrow et al., 27 Id., 494; The State v. Bullard, 16 N. H., 139; Leighton v. Sargent, 31 N. H., 119; Jones v. The State, 13 Texas, 168; and Grigg v. McDaniel, 4 Harrington, 367.
In Dennison v. Collins, 1 Cow., 111, the trial was suspended for two hours, and during that time, but not within one and a half hours of the time it was resumed, the jury drank intoxicating liquors. The verdict was sustained.
When called into the box, one of the jurors was intoxicated, and the court, on its own motion, directed him to stand aside. This was sustained on appeal. Bullard v. Spoor, 2 Cow., 430.
During-the trial the jury drank spirituous liquors, and one of them was “disguised with liquor.” The verdict was set aside. Rose v. Smith, 4 Cow., 17.
These last cases are somewhat exceptional, but they are in accord with the spirit and rule of the opinion.
We have examined and cited, we believe, all the cases to which our attention has been called, and it will be seen the opinion is in accord with the decided weight of authority.
In truth, there is not a single adjudicated case in which a contrary rule has been sanctioned, except the two overruled cases in Cowen. Nor will it do to say, in view of the citations we have made, that there is a distinction between civil and criminal cases.
No doubt there can be found, in some of the opinions, suggestions and illustrations used by way of argument, which, *541at tlie first glance, seem to be opposed to the rule of the opinion. But all such must be regarded as dicta.
In view of the overwhelming weight of authority in suppoit of the opinion, we deem it unnecessary to vindicate or support it by argument, which, however, we believe could be readily and satisfactorily done.
The petition for a rehearing is
Overruled.